EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. PA 2013 70787, filed in Denmark on 18 December 2013 has been received in parent case 15/105,609. 
Terminal Disclaimer
The terminal disclaimer filed on 07 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Becker; Kim et al. (US 10335309 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nick Baumann on Thursday, 16 December 2021.
Claims 1 and 15 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
[[wafer]] film and an intermediate bridge…”

Allowable Claims
Claims 1-15 are allowed. 
Reasons for Allowance
Applicant’s arguments filed 07 December 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Wahlgren; Stephen B. et al. (US 20110152987 A1), the closest art of record, discloses a medical patch placement device (¶ [0013], [0026], [0024], [0068], placement device 30); including a plate that transitions between convex and concave shapes (¶ [0092] In one embodiment, the flexible dome-shaped region 162 of the diaphragm 50 is adapted to be selectively transformable from the concave configuration shown in FIG. 9B to the convex configuration shown in FIG. 9C). However, Wahlgren does not transition a film between convex and concave shapes and instead modifies the shape of an external applicator device. Although Wahlgren describes a film having an adhesive (¶ [0101], adhesive layer (not shown) provided over the bottom surface of the medical patch 200), this film lacks a convex storage configuration and concave use configuration. 

A newly cited references, Luce; Donna E. (US 20140276526 A1) discloses a sheath for use with ostomy appliances (¶ [0020], absorbent article 110 … maintaining a position upon a faceplate 30 of an ostomy appliance); including a plate having a substantially concave shape (¶ [0026], The support 100 likewise having transverse and longitudinal directions, being in the general shape and form of an absorbent article 110 in that the absorbent article 110 is contoured to adhesively attach to the slightly concave body-facing surface 102 of support 100 shown in FIG. 3). However, Luce does lacks a film that transitions between convex and concave shapes, and at most discloses a static concave shape. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781